﻿It is indeed a pleasure to congratulate you, Mr. President, upon your election to this high office at a time of such great achievement and promise for the United Nations. It is also a great pleasure to see the new Member States present and particularly to welcome Norway's close neighbours the Baltic States, which have now regained their rightful place among the free and independent countries. We stand before a new horizon and a changing political map. Our abilities to cope with a wide spectrum of common concerns are greatly improved by the convergence of interests of major Powers and between the North and the South. 
Peace, democracy, environment and development - these are the core issues of our common agenda for the twenty-first century. These are not separate issues; they are closely linked. Working together, not against each other, we can have a vision of a better-managed world, of better governance, and of global adherence to the fundamental principles of democracy, to market economies with a strong social dimension and a human face, and to the understanding that economic and social development must be sustainable.
The profound changes in the Soviet Union are among the four or five most decisive events of this century. Soon we hope to see 700 million people in Europe alone enjoying democracy and common economic market conditions. The signed arms reduction treaties must now be ratified without delay in order to consolidate the political East-West acquis and to accelerate the integration of the East into the world economy.
We firmly believe that stability and economic growth in the Soviet Union are essential, for the people of the Soviet Union, for Europe and for the world. In order to support the ongoing transition and to support the integration of the Soviet Union into the world economy, we urgently need both economic and democratic lifelines between the Union, the Republics and the democratic world. We cannot just sit and wait for the situation to become more orderly. The greatest risk we can run is to take no risks at all.
The United Nations must adapt to the changing world. We who as a matter of policy and conviction have always supported the United Nations also have the foremost duty to stress the need for continued United Nations reform. We need a more dynamic, better focused and securely financed United Nations which sets the priorities based on present and future needs. This cannot be a General Assembly doing business as usual.
Having recently withstood severe tests, the United Nations now can proceed with confidence and assertiveness. Let us imagine what it would have been like to assemble here in New York in September 1991 if Iraqi occupation forces had still been in Kuwait. What kind of credibility would any discussion of peace-making, peace-keeping and conflict prevention have had if we had failed to counter such flagrant aggression? But the United Nations rose to the challenge and brought us closer to the collective system for international peace and security envisaged in the Charter. Any potential aggressor must now think more than twice, and all countries can be more secure with the major Powers now working together - not against each other - here in the Security Council.
The Security Council is and must remain the foremost guardian of our collective security. To meet the present and future challenges it is important that the full weight of the Security Council be brought to bear.
Similarly, the high office of the Secretary-General has clearly defined responsibilities. His role in preventive diplomacy should be further strengthened. We must give him and the United Nations the means as well as the clout. Nothing less will serve us.
An essential part of the security problem is the arms culture which we have allowed to flourish. How could we allow the enormous clandestine build-up of power in some countries? Governments and the private sector alike are responsible. Governments have failed to establish the necessary international rules, and the private sector has exploited that vacuum in pursuit of profit.
Never again can we allow dictators to arm for aggression. Irresponsible regimes must be denied access to weapons of mass destruction. He must have a world-wide ban on chemical weapons and limit trade in arms. We support the idea of a register of all arms sales. The United Nations needs to give this issue top priority. If the five permanent members of the Security Council, which are the principal manufacturers and exporters of arms, can cooperate also in this important field, we have a chance to improve the situation.
In too many countries we see military budgets of astonishing proportions. The international community is likely to examine such national priorities. How can there be any justification for allocating 10 per cent, 15 per cent or even higher percentages of State budgets to military spending when education and health receive far less, and when the future of those countries lies not in arming but in educating a healthy population?
We must address issues of peace in a precautionary manner. True conflict prevention means vigorously addressing all the underlying causes of human conflict and distress.
Above all we must be uncompromising in our determination to alleviate poverty. Look at sub-Saharan Africa, where the vast majority of the population is being robbed of any hope of a decent future. Just look at the appalling gaps between the opulent wealthy and the most miserable poor. It is appalling that hundreds of millions of people live on less than a dollar a day. How can we live with a situation where 40,000 children die each day of malnutrition and disease?
We must break that vicious circle. Poverty is both a cause and an effect of the devastating environmental breakdowns in many developing countries, which threaten vital life-support systems on which future generations depend. We must break the deadlock of poverty causing large-scale migration and ever-increasing numbers of refugees.
If we fail to resolve the poverty issue now, our problems will multiply. The population explosion is likely to double or triple our numbers, with 90 per cent of that increase occurring in developing countries.
Debt relief is necessary. How can developing countries make the investments needed to provide health, education and basic amenities for such growing populations when today they are suffocating under crushing burdens of debt and when financial flows are going from poor countries to the rich?
Creating economic growth in developing countries is essential, and the concept of growth must be adjusted to the requirements of sustainable development. People must have a real chance to acquire the means whereby they can make their own choices and take responsibility for their own future. We must create a world economy in which all countries can participate on an equal footing.
To get out of the crisis, we need to improve developing countries' access to the world market. A striking illustration has been offered by the World Bank: developing countries would have the benefit of some $ 55 billion if they were granted unrestricted access to the markets of the industrialised countries. This is equivalent to what they now receive in aid.
The Uruguay Round is vital and must be successfully concluded. World trade must be governed by common rules. The General Agreement on Tariffs and Trade (GATT) must be the stronghold of trade discipline. Enforcing mechanisms are important, particularly for weaker parties.
Moreover, we need coordinated macroeconomic policies and the advisory roles of the World Bank and the International Monetary Fund (IMF).
While economic policies are important, all evidence supports the assertion that social development depends on democracy and on pluralism. Alone, even the best economic policies will not suffice unless the human potential of a healthy and educated population can be unleashed and unless people can participate in political life without fear.
Aid will remain important, in particular for Africa. Many donor countries can increase the quantity of their aid and improve its quality. I feel I can point to this since Norway maintains its development assistance in excess of 1 per cent of GDP, the highest in the world. Yet, aid alone can never solve the poverty problem. Aid must be designed to help in building sound economies and in implementing policies of social reform.
In less than nine months, the United Nations Conference on Environment and Development will be held in Brazil. Our ambitions for this Conference must match the nature and the magnitude of the problems facing us. Scientific evidence shows how serious these problems are. We are overloading the planet's ability to absorb the effects of human activities in ways never before experienced in human history. While we still have time to make necessary changes, that time is fast running out.
For the Rio Conference to be truly successful, it is essential that governments become involved at the highest level in the preparations and that they not wait until the Conference itself.
The large number of non-governmental organisations and independent conferences now preparing their contributions to the Conference are presenting positive challenges to governments. Public forums are being held in all regions of the world. All these activities demonstrate that sustainable development is a participatory process on which we all should build.
Industrialized countries are still the biggest polluters. But we need a climate of cooperation between the North and the South if we are to conclude the international agreements that we need. And unless we are able to provide additional money and technological cooperation to developing countries in order to tackle their existing environmental and developmental problems, chances are less that they will see their best interests served by global agreements. Additionality, equity and efficiency are the only options that will work.
Efficiency means that we must search for cost-effective solutions to environmental problems. If we fail to do so, then we risk stagnation of the whole process. Our goal must be to achieve maximum environmental benefit at the minimum cost. He will all benefit if we reduce emissions where reductions cost the least. This must be the primary objective of a new generation of environmental agreements.
In the ongoing negotiations on a climate convention, Norway has proposed a cost-effective way of achieving targets set to limit global emissions of greenhouse gases. Targets can be reached by States acting individually or in cooperation with other States. If they do, this would encourage investment in countries where reductions can be achieved more cheaply than the high-cost countries. This could tap new financial resources and encourage the private sector to take part.
Through a clearing-house we could make specific projects known, which could attract potential partners in the North and the South, projects which are economically profitable and which will lead to reduced total emissions by the countries involved. Then, I believe, we can truly pursue the common good by pursuing common interests.
The record of the United Nation as the universal protector and custodian of human rights is widely acclaimed. Still, it remains a paradox that human rights are systematically and persistently violated even today. We must oppose and obstruct such violations tirelessly and relentlessly. We must admit that we have been too selective in the past in pointing a finger at specific problems. We must defend human rights wherever and whenever they are violated. We must use the means of implementation and we must strengthen them when they are imperfect.
In the light of the experience gained in connection with the Gulf crisis and the horrifying prospect of large-scale violence, social disruption and civil war in various regions of the world, we cannot simply put a lid on the new debate on the relationship between the concept of national sovereignty and the authority of the international community.
We have reached a stage in the ethical and political evolution of our civilisation in which the compelling force of a broad public opinion will raise the issue of international enforcement in exceptional circumstances involving grave atrocities. Massive, deliberate violations of human rights will become known to the international community in an age of instant global television.
We should not pretend that there are easy solutions. But we must stress that governments are accountable for the way they treat their own populations. The United Nations must deal seriously with these dilemmas.
A tragic number of natural as well as man-made disasters have placed tremendous additional burdens on many developing countries. This year we have witnessed the tragedy of the Kurds, the new famine in Africa and another disastrous flood in Bangladesh. The international community has all too often been slow to react to such disasters, as if they were completely unexpected. We have seen too many examples of international relief efforts that are slow in getting off the ground when crises occur.
Too often, we see the lack of clear institutional responsibility and an ensuing lack of coordination. There is a need for a permanent machinery operating on red alert. There is a need for the United Nations to be given the resources to deal more quickly and more effectively with such crises. Responsibility should be vested in a person serving directly under the Secretary-General, who has sufficient authority to ensure effective action on behalf of the United Nations family.
In closing, I should like to express our respect and gratitude to our Secretary-General, who has guided our work for 10 years with such distinction and who has steered the Organisation through some of the most difficult, but also the most promising years, of its history. His impeccable moral integrity, his sincerity and courage, and his outstanding political judgement, have enabled the United Nations more than once to rise to the occasion. The world is indebted to Javier Perez de Cuellar, a man of dedication and skill for having served us - the United Nations.
